     Case 1:20-cv-06979-RMB Document 5 Filed 07/17/20 Page 1 of 6 PageID: 76



NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

ROLAND JOSUE,                        :       CIV. NO. 20-6979 (RMB)
                                     :
                     Petitioner      :
                                     :
        v.                           :            OPINION
                                     :
WARDEN DAVID ORTIZ,                  :
                                     :
                     Respondent      :


BUMB, District Judge

        Petitioner Roland Josue, a prisoner confined in the Federal

Correctional Institution in Fort Dix, New Jersey (“FCI Fort Dix”),

filed a petition for writ of habeas corpus under 28 U.S.C. § 2241,

which the Court construed as seeking release from prison under the

CARES Act. (Pet., Dkt. No. 1; Order, Dkt. No. 2.) Respondent filed

an answer to the Petition on June 24, 2020, opposing habeas relief.

(Answer, Dkt. No. 4.)

        For the reasons discussed below, the Court will dismiss the

petition without prejudice for failure to exhaust administrative

remedies.

I.      BACKGROUND

        In his petition for writ of habeas corpus, Petitioner raised

two claims. The first claim, that he is a citizen of the State of

New Jersey who cannot be subjected to confinement by the Federal


                                         1
  Case 1:20-cv-06979-RMB Document 5 Filed 07/17/20 Page 2 of 6 PageID: 77



Government, is frivolous. Petitioner acknowledges that he was

convicted and sentenced for federal crimes in the United States

District Court, Southern District of Florida. (Pet. ¶4, Dkt. No.

1.) Therefore, he is subject to confinement in a federal prison.

The   second   claim,    that   Petitioner     should     be   released   from

confinement because he is a chronic care patient with conditions

including diabetes that make his death likely if he contracts

COVID-19 in prison, this Court construed as a petition for writ of

habeas corpus claiming entitlement to release to home confinement

under the CARES Act. (Order, Dkt. No. 2.)

II.   DISCUSSION

      A.   The CARES Act

      Before the CARES Act was passed on March 27, 2020, 18 U.S.C.

§ 3624(c)(2) provided the Federal Bureau of Prisons (“BOP”) with

the authority to “place a prisoner in home confinement for the

shorter of 10 percent of the term of imprisonment of that prisoner

or 6 months.” 18 U.S.C. § 3624(c)(2) (effective July 19, 2019). As

part of the CARES Act, Congress sought to address the spread of

the coronavirus in prisons by permitting BOP to expand the use of

home confinement under § 3624(c)(2). See Pub. L. No. 116-136, §

12003(b)(2).   Upon     direction   of   the   Attorney    General,   Section

12003(b)(2) of the CARES Act temporarily suspends the limitation

of home confinement. Id.



                                     2
    Case 1:20-cv-06979-RMB Document 5 Filed 07/17/20 Page 3 of 6 PageID: 78



       On April 3, 2020, the Attorney General authorized the BOP to

immediately      maximize    transfers      to   home    confinement    of   all

appropriate inmates held at BOP facilities where the BOP Director

determines     that   COVID-19   is    materially       affecting   operations.

(Declaration of James Reiser 1 (“Reiser Decl.”) ¶8, Dkt. No. 4-1.)

The BOP is currently assessing a number of factors to ensure that

an inmate is suitable for home confinement including, but not

limited    to,   reviewing    the     inmate's    institutional     discipline

history for the last twelve months; ensuring that the inmate has

a verifiable release plan; verifying that the inmate's primary

offense is not violent, a sex offense, or terrorism related; and

confirming the inmate does not have a current detainer. (Id., ¶18.)

BOP has generally prioritized for home confinement those inmates

who    have   served half of their sentences or who have 18 months

or less remaining       in their      sentences    and    have served   25% or

more of their sentences. (Id.) These priority factors are subject

to deviation in BOP's discretion and are subject to revision as

the situation progresses. (Id., ¶19.)

       As of May 18, 2020, the BOP entered Phase Seven of its Action

Plan to prevent the spread of COVID-19. (Reiser Decl., ¶21a)). The




1 James Reiser is a Case Management Coordinator at FCI Fort Dix.
(Reiser Decl. ¶1, Dkt. No. 4-1.)

                                        3
    Case 1:20-cv-06979-RMB Document 5 Filed 07/17/20 Page 4 of 6 PageID: 79



BOP regularly updates the resource page on its website to inform

the public of its modified operations. (Id., ¶21f)). 2

       B.   Standard of Law

       28 U.S.C. § 2241(c)(3) provides: “The writ of habeas corpus

shall not extend to a prisoner unless-- (3) He is in custody in

violation of the Constitution or laws or treaties of the United

States….” The Court construes the petition as alleging Petitioner

qualifies for release to home confinement under the CARES Act.

There is a judicially created exhaustion requirement for habeas

petitions brought under 28 U.S.C. § 2241. Callwood v. Enos, 230

F.3d 627, 633-34 (3d Cir. 2000). In the typical case, an inmate’s

failure to exhaust all stages of the administrative remedy system

prior to the filing of a habeas petition under 28 U.S.C. § 2241 is

a proper basis for dismissal. Moscato v. Fed. Bureau of Prisons,

98 F.3d 757, 761-62 (3d Cir. 1996).

       The administrative remedy procedure for the BOP is set forth

at 28 C.F.R. §§ 542.10 to 542.19. The procedure provides formal

review of any complaint that relates to any aspect of the inmate’s

confinement. 28 C.F.R. § 542.10(a). For most complaints, inmates

must    first   attempt   to   resolve       the   complaint   informally   with

institution staff. 28 C.F.R. § 542.13(a). If that fails, the inmate

may file an administrative remedy request with the Warden of the




2   Available www.bop.gov/coronavirus (last visited July 16, 2020).
                                         4
    Case 1:20-cv-06979-RMB Document 5 Filed 07/17/20 Page 5 of 6 PageID: 80



institution, within 20 calendar days of the date on which the basis

for the request occurred. 28 C.F.R. § 542.14(a). If the Warden

denies the request, the inmate may file an appeal with the Regional

Director, within 20 calendar days of the date the Warden signed

the response. 28 C.F.R. § 542.15(a). If the Regional Director

denies the appeal, the inmate may appeal that decision to the

General     Counsel    of   the   Federal       Bureau   of   Prisons,   within    30

calendar days from the date the Regional Director signed the

response.     Id.     Appeal   to    the       General   Counsel   is    the    final

administrative appeal. Id. “If the inmate does not receive a

response within the time allotted for reply, including extension,

the inmate may consider the absence of a response to be a denial

at that level.” 28 C.F.R. § 542.18.

       C.    Analysis

       Respondent     contends      that   the     petition    should    be    denied

because Petitioner has not exhausted his administrative remedies.

Petitioner has never filed an Administrative Remedy Request for

home confinement under the CARES Act. (Declaration of John Wallace 3

¶4 and Ex. 1, Dkt. No. 4-2.) Therefore, he has not exhausted

administrative remedies. Additionally, Petitioner does not meet

the eligibility requirements for discretionary release to home

confinement under 18 U.S.C. § 3582(c)(2), as modified by the CARES


3 John Wallace is a Senior Attorney for the Bureau of Prisons.
(Declaration of John Wallace ¶1, Dkt. No. 4-2.)
                                           5
  Case 1:20-cv-06979-RMB Document 5 Filed 07/17/20 Page 6 of 6 PageID: 81



Act because has a “Low PATTERN” score, and a prior conviction for

a sex offense, (Reiser Decl. ¶25 and Attach. 1 & 2, Dkt. No. 4-

1.)

      Petitioner has not offered any justification for his failure

to exhaust administrative remedies prior to filing the present

petition. Furthermore, Petitioner has not alleged how the BOP

failed to carry out its duties under the CARES Act.

III. CONCLUSION

      For the reasons discussed above, the Court will dismiss the

petition without prejudice for failure to exhaust administrative

remedies.



An appropriate Order follows.



Date:   July 16, 2020

                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                     6
